DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2020 has been entered.
Response to Amendment
Claims 12-31 are now pending.
Response to Arguments
The rejections of record are withdrawn in view of Applicant’s amendment and remarks filed 9 September 2020.
Claim Objections
Claims 12, 17, 24, and 27 are objected to because of the following informalities:    
The preamble of claim 12 should read: - - A method for coating cavity walls of an engine block, the method comprising: - -
Claim 12, beginning at line 5, should read: - - lance, wherein the thickness of the variable-thickness coating is based on the at least two first diameter values such the thickness of the variable-thickness coating is thicker at the larger of the at least two first diameter values. - - 
Claim 17, beginning at line 3, should read: - - plurality of additional variable-thickness coatings are such that the cavity diameters [[are]] of [[a]] the plurality of coated additional cavities and [[a]] the coating diameter of the coated first cavity are substantially equal to one another.
Claim 24, beginning at line 3, should read: - - plurality of additional variable-thickness coatings are such that the cavity diameters of [[a]] the plurality of coated additional cavities and [[a]] the coated second cavity are substantially equal to one another. - -
In claim 27, “electronic control means between adapted to” should read either: - - electronic control means being adapted to - - or - - electronic control means  - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12, this claim recites the phrase “corresponding to” which is indefinite as the nature and extent of the claimed correspondence with the two heights is. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 12, this claim recites “based on” which is indefinite as the nature and extent to which the variable-thickness coating is “based on” the two diameter values is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 13, this claim recites “based on” which is indefinite as the nature and extent to which the variable-thickness coating is “based on” the two diameter values is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 18, this claim recites “based on” and “dependent on” which are indefinite as the nature and extent to which the variable-thickness coating is “based on”/”dependent on” the diameter values/height-dependent coating thickness is/are unclear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 19, this claim recites the phrase “corresponding to” which is indefinite as the nature and extent of the claimed correspondence with the two heights is. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 19, this claim recites “based on” which is indefinite as the nature and extent to which the variable-thickness coating is “based on” the two diameter values is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 21, this claim recites the phrase “corresponding to” which is indefinite as the nature and extent of the claimed correspondence with the two heights is. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 21, this claim recites “based on” which is indefinite as the nature and extent to which the variable-thickness coating is “based on” the two diameter values is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 25, this claim recites “dependent on” which is indefinite as the nature and extent to which the variable-thickness coating is “dependent on” the difference is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 27, this claim recites “based on” which is indefinite as the nature and extent to which the variable-thickness coating is “based on” the two diameter values is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 28, this claim recites “based on” which is indefinite as the nature and extent to which the variable-thickness coating is “based on” the two diameter values is unclear. Consequently, the metes and bounds of the claim are impossible to determine.
Allowable Subject Matter
Claims 12-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is of record, US 2014/0004255 A1. Concerning the process and associated apparatus, this reference teaches: measuring one or more first thickness values of the variable-thickness coating; comparing the measured data with standard coating data to obtain comparison data; and determining the coating uniformity of the coated surface by means of the comparison data [0026]. The first measurement in the process is made of the variable-thickness coating, not of the cavity and comparison is made with standard data/reference for the thickness of the cavity coated with the variable-thickness coating [0029]. In the embodiment of US ‘255 [0029] in which subject coating data is obtained by measuring the variable-thickness coating deposited in one bore (and this value is viewed as reading on the claimed measurement of diameter in a first cavity, there is no disclosure of deposition of another variable-thickness coating there-over. Further, US ‘255 discloses that the measurement occurs at discrete time intervals (e.g., after the production of several coated blocks) and adjustments made to coating parameters, if necessary, to make the applied coating conform more closely to the standard data [0027-0028]. Consequently, the prior art neither teaches nor suggests the claimed process or apparatus, wherein measurement is made of the cavity and comparison is made to the variable-thickness coating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached references deemed representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796




21 April 2021